Citation Nr: 1140243	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  04-23 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from March 1961 to March 1964 in the U.S. Air Force and from November 1990 to April 1991 in the U.S. Army.  He also had additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for hypertension.  Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal in June 2004, he subsequently withdrew this Board hearing request in August 2004.  See 38 C.F.R. § 20.704 (2011).

In January 2007, the Board denied the Veteran's request to reopen the previously denied service connection claim for hypertension.  The Veteran timely appealed to the United States Court of Appeals for Veterans Claims (Court) and, in February 2008, the Court vacated and remanded the Board's January 2007 decision.

In September 2009 and in March 2011, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that, in November 1997, it denied the Veteran's request to reopen his previously denied claim of service connection for hypertension.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for hypertension is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As will be explained below in greater detail, new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for hypertension.  The Board also finds that additional development is required before the underlying claim can be adjudicated on the merits.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In November 1997, the Board denied the Veteran's claim of service connection for hypertension.

2.  The evidence submitted since November 1997 relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension because it suggests that the Veteran currently experiences hypertension which may be related to active service.


CONCLUSIONS OF LAW

1.  The November 1997 Board decision is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011).

2.  Evidence submitted since the November 1997 Board decision in support of the claim of service connection for hypertension is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied claim of service connection for hypertension.  He specifically contends that he has submitted additional medical records from his private treating cardiologist which demonstrate that he currently experiences hypertension which is attributable to active service.

In November 1997, the Board denied, in pertinent part, the Veteran's request to reopen a previously denied claim of service connection for hypertension.  The Board stated that, although the Veteran had submitted new evidence in support of his request to reopen the previously denied service connection claim for hypertension, none of the newly submitted evidence was material to the issue of whether his hypertension was related to active service.  Thus, the claim was denied.  The Veteran did not initiate an appeal of the November 1997 Board decision and it became final.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011). 

The claim of service connection for hypertension may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen this claim in statements on a VA Form 21-4138 which was date-stamped as received by the RO on February 24, 2003.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen the previously denied claim of service connection for hypertension, new evidence submitted since the November 1997 Board decision consists of additional VA and private outpatient treatment records and lay statements.  The newly submitted evidence includes private outpatient treatment records from Julie K. Ferguson, M.D., Francis J. Fahey, M.D., and from Florida Cardiology, P.A., showing continuing outpatient treatment for hypertension between 1998 and 2011.  The newly submitted VA outpatient treatment records also show continuing treatment for hypertension between 2001 and 2010.  All of the newly submitted evidence is to the effect that the Veteran currently experiences hypertension which could be attributed to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since November 1997 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for hypertension is reopened. 


ORDER

As new and material evidence has been received, the previously denied claim of service connection for hypertension is reopened; to this extent only, the appeal is granted.


REMAND

The Board has found that new and material evidence has been submitted to reopen the Veteran's previously denied claim of service connection for hypertension.  Because the reopened claim of service connection for hypertension is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran on this claim. 

The Veteran contends that he incurred hypertension during active service.  To date, the Veteran has not been scheduled for a VA examination which addresses the contended causal relationship between hypertension and active service.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for VA examination to determine the current nature and etiology of his hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. 

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice on his reopened claim of service connection for hypertension.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for hypertension since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and etiology of his hypertension.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

4.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


